Citation Nr: 1629701	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for service-connected remote ligamentous injury both medially and laterally of the right ankle with a calcaneal enthesopathy.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected remote ligamentous injury both medially and laterally of the left ankle with a calcaneal enthesopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985 and from October 1990 to July 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during the June 2016 Board hearing that his bilateral ankle disability was thoroughly evaluated in May 2016 by a VA podiatrist.  He was informed that his bilateral ankle disability has become significantly worse to include reduced range of motion, weakness, and instability.  See Hearing Transcript at 4.  Thus, the Veteran should be provided with a new VA examination to evaluate the current severity of his service-connected bilateral ankle disability.  

As noted above, the Veteran reported during the Board hearing that he has received additional VA treatment for his bilateral ankle disorder in May 2016.  He revealed that his podiatrist conducted range of motion testing of both ankles using a goniometer.  This record has not been associated with the claims file.  Therefore, the RO/Appeals Management Center should also obtain and associate with the claims file all outstanding VA treatment records from January 2016 to the present regarding the Veteran's bilateral ankle disorder to include the evaluation of the bilateral ankles in May 2016.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records at the Youngstown VA Outpatient Clinic with respect to the Veteran's bilateral ankle disability from January 2016 to the present.  All appropriate documentation and procedures should be followed.

2. After completing the above development and associating any additional evidence with the claims file, schedule the Veteran for a VA examination to determine the current severity his service-connected bilateral ankle disability.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

In addition to any other information provided pursuant to the VA rating criteria, the examiner should conduct complete range of motion studies of the bilateral ankle using a goniometer, with specific citation to flexion and extension, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the bilateral ankle is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

Furthermore, the bilateral ankles should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing. 

3. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

